Citation Nr: 0500242	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to May 15, 2003 for a 
grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from April 1941 to November 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection for bilateral hearing loss in a VA Form 
21-526 (Veteran's Application for Compensation or Pension) 
received at the RO on May 15, 2003. 

2.  A rating decision dated in January 2004 granted service 
connection for bilateral hearing loss and assigned a 100 
percent evaluation effective May 15, 2003.


CONCLUSION OF LAW

The requirements for an effective date prior to May 15, 2003 
for a grant of service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.159, 3.400 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a January 2004 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 2004 statement of the case, the RO 
notified the veteran of regulations pertinent to earlier 
effective date claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In June and September 2003 letters, prior to the initial 
adjudication of the veteran's claim, he was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence including that submitted by the veteran will be 
summarized where appropriate.  

The veteran is seeking entitlement to an earlier effective 
date for a grant of service connection for bilateral hearing 
loss.  He contends that he filed a claim of entitlement to 
service connection for bilateral hearing loss in August 7, 
1996 and that his claim was never adjudicated by the RO.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  However, if 
the claim is received within one year after separation from 
service, the effective date of an award of disability 
compensation shall be the day following separation from 
active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the evidence establishes that the veteran's 
original claim of entitlement to service connection for 
bilateral hearing loss was received at the RO on May 15, 
2003.  In a January 2004 rating decision, the RO granted the 
veteran's claim and assigned a 100 percent disability rating, 
effective May 15, 2003.  

In January 2004, the veteran submitted a copy of VA Form 21-
526 (Veteran's Application for Compensation or Pension) dated 
August 7, 1996, claiming service connection for bilateral 
hearing loss.  However, this form was not received at the RO 
until January 30, 2004 as there was no VA date stamp on the 
form prior to January 30, 2004.  A date stamp of August 15, 
1996 appears to be the date stamp of the Missouri Veterans 
Commission, the veteran's representative.  

In January 2004, the RO received a Missouri Veterans 
Commission Transmittal form dated August 7, 1996, and 
apparently dated stamped by the Missouri Veterans Commission 
on August 15, 1996.  The Transmittal form indicated that 
attachments were Forms 21-526, 21-22, and 21-4142, and a copy 
of the veteran's DD 214; the Transmittal form also contained 
a request that a copy of the Transmittal be stamped with a VA 
stamp and returned.  An Inter-office Communication from 
Missouri Veterans Commission, dated August 15, 1996, 
indicates that the veteran's August 1996 transmittal 
including the VA Form 21-526 was returned from one individual 
to the veterans service officer with a request for 
clarification and additional information which apparently had 
not been provided in the original submission.  The August 7, 
1996 Transmittal form includes the notation "Resubmitted 
20Aug96" however, it is unclear if that is a reference to 
inter-office action as the form bears no VA date stamp, and 
the record on appeal contains no VA Form 21-526, VA Form 21-
22, or VA Form 21-4142 received by the RO in 1996.  The Board 
notes further that the VA Form 21-526 received by the RO in 
January 2004 contains none of the corrections and additions 
requested by the August 15, 1996 Inter-office Communication 
requesting such.  Notably, there is no communication of 
record from the veteran regarding a claim for service 
connection for hearing loss until 2003.  While it does appear 
that the veteran had signed and submitted an application for 
such benefits to the Missouri Veterans Commission in August 
1996, the record contains no documentation that those 
specific documents were ever actually received at the RO 
before January 2004.  Based on the application of the facts 
in this case to the relevant legal criteria, the Board is 
unable to find that an application for service connection for 
hearing loss was received by VA prior to May 2003.   

The Board thus finds that the objective evidence of record 
fails to establish that the veteran submitted a claim of 
entitlement to service connection for bilateral hearing loss 
that was received at VA at any time prior to May 15, 2003.  
Accordingly, an earlier effective date for a grant of service 
connection for bilateral hearing loss may not be assigned and 
the veteran's claim for that benefit must therefore be 
denied.




ORDER

An effective date prior to May 15, 2003, for a grant of 
service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


